Title: To John Adams from Isaac Stephens, 30 May 1797
From: Stephens, Isaac
To: Adams, John



To the President of the United States of America
may 30th 1797

Isaac Stephens late from Algiers humbly shews to your Excellency,
That he understands that a light-house is to be erected on Cape Cod, & that a Keeper of the same will be wanted. He will not pretend to repeat the misfortunes which has happened to him in the course of his life, nor his present dependent & very indigent situation, for they are already known to your Excellency. But should your Excellency entertain so favorable an opinion of him, as to think him qualified for the Office of Keeper of said Light House, & would appoint him to the same, he, in duty bound, will every pray.
The petition of Isaac Stephens for the Lighthouse Keeper—
H JacksonEbenr. WalesJoseph FieldEbenr. DowWilliam DorrPerrin MayJames ClarkWm: S. WhiteE. PuckermanNathal CurtisHezh: PerrySaml. MooreJames DawsonBenja GoddardRobt. DavisJames JacksonJohn H Belcher[19 others]